Citation Nr: 0326428	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  01-03 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether the creation of the debt for an overpayment of 
widow's death pension in the calculated amount of $14,307.00 
was properly created.  

2.  Entitlement to waiver of recovery of an overpayment of 
widow's death pension in the calculated amount of $14,307.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran died in September 1998.  The appellant is his 
widow.  She applied for Dependency and Indemnity Compensation 
(DIC) benefits in October 1998, and for burial benefits in 
May 1999.  In a November 1998 rating decision, her DIC claims 
were denied, but in June 1999 the RO awarded a death pension 
based on her claim of zero income from information in her 
initial application (VA Form 21-534) received in October 
1998.  Later in June 1999, she informed the RO that she was 
receiving social security payments totaling approximately 
$1,480 each month.  In July 1999, the RO informed her that 
they were proposing termination of her benefits, due to her 
new income status.  In March 2000, she was informed that 
she owed VA $14,307.00.  


REMAND

Aside from requesting a waiver, the appellant is contesting 
the validity of the debt.  Specifically, she claims that she 
notified VA of her income status immediately upon receipt of 
notice indicating that she had been awarded death pension on 
the basis of income information the RO had obtained from a 
prior claim form.  

If there is a challenge to the lawfulness of the debt 
asserted against an individual, the validity of the debt must 
first be decided prior to adjudicating an application for a 
waiver of recovery of that debt.  Schaper v. Derwinski, 1 
Vet. App. 430 (1991); see also VAOPGCPREC 6-98 (April 24, 
1998) (when claimant contesting validity of debt, RO must 
first fully review debt's validity and, if RO believes debt 
valid, prepare written decision); Narron v. West, 13 Vet. 
App. 223 (1999) (Board erred in deciding that recoupment of 
debt was valid without presenting adequate statement of 
reasons and bases for calculation of amount of overpayment).  

Thus, there must be a formal adjudication of the preliminary 
issue of whether the overpayment in question was properly 
calculated and/or created prior to a review of the waiver 
request by the Committee.

The appellant also appears to be arguing sole VA error in 
this regard.  See 38 C.F.R. § 3.500(b) (where administrative 
error, effective date of reduction or discontinuance of award 
of pension,...for payee...will be date of last payment.)  
See also Erickson v. West, 13 Vet. App. 495 (2000), opinion 
withdrawn on other grounds, (No. 98-1542, August 21, 2000) 
(where overpayment created solely as result of administrative 
error, reduction of award cannot be made retroactive to form 
overpayment debt owed from recipient of erroneous award).  So 
this issue must be addressed, as well.

It also appears that some development remains on the waiver 
issue.  The appellant was first notified, in October 2000, 
that she would have one year from July 2000 to submit any 
additional evidence.  Later, the RO requested a number of 
items from her, in a May 2001 letter, and she was notified 
that she had 30 days to submit this evidence.  Her 
representative has argued that she does not understand 
English well, and requested additional time to submit these 
items.  

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Thus, while her claims are being remanded for other reasons, 
the appellant must be apprised that a full year is allowed to 
respond to a VCAA notice.  She also should be given another 
opportunity to provide the documents asked for in the May 
2001 letter, and notified that failure to comply may 
adversely impact her claim.  If the waiver is denied, she 
must then be informed of her rights to appeal both decisions 
to the Board.  See also Smith v. Derwinski, 1 Vet. App. 267 
(1991) (VA's adjudicatory process permitted challenge to VA's 
conclusion that debt actually existed.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  Formally adjudicate the preliminary 
issue of whether the overpayment in 
question was properly calculated and/or 
created prior to a review of the waiver 
request.  This should include the issue 
of "Sole VA Error."  If the decision is 
adverse to the appellant, she must then 
be informed of her rights to appeal both 
decisions to the Board.  Her current 
appeal concerns only the waiver, itself, 
not the validity of the debt.

3.  Again review the waiver request.  The 
Committee should again request that the 
appellant provide the evidentiary items 
requested in the May 2001 letter, and 
notify her that if she fails to do so, 
her claim may be denied as a result.  If 
the waiver is denied, the claimant must 
then be informed of her rights to appeal 
both decisions to the Board.  

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



